ORDER
The Respondent, Jeffrey Wayne Thompson, has filed with this Court his Consent to an Indefinite Suspension. It is therefore, by the Court this 24th day of January, 1992,
ORDERED, that Jeffrey Wayne Thompson be and he is hereby indefinitely suspended from the practice of law. He may apply to this Court to be reinstated upon such conditions as the Court deems appropriate at any time after the expiration of 60 days from the date of this order, and it is further
ORDERED that the Clerk of this Court shall remove the name of Jeffrey Wayne Thompson from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Maryland Rule BV13.